                    EXHIBIT H




Case 3:20-cv-00641 Document 21-8 Filed 08/28/20 Page 1 of 4 PageID #: 310
                                           RUDNER               LAW OFFICES




                                                     July 23,2020
Steven M.Rudner
       By email tojoel@daveramsey.com
       Mr.Joel Leavitt
       Director
       Event Production
       Ramsey Solutions

                  Re:    Gaylord Texan/ Ramsey Solutions
                         Gaylord Rockies / Ramsey Solutions

       Dear Mr.Leavitt:

              It is my honor and privilege that the Gaylord Texan and Gaylord Rockies are among the
       thousands of fine hotels and resorts throughout the world which our law firm represents in regard
       to meetings and conventions-related issues. The hotels have forwarded to me your email dated
       July 22,canceling your 2021 event at the Texan and your 2022 event at the Rockies.

              Your cancellation is based on the performance clause contained in the contracts. The
       language of the clause on which you rely provides that it can only be invoked if, after you have
       held an event,you detail material service or performance issues. Having elected to cancel your
       meeting at the Gaylord Palms,you certainly will not be able to detail any material service or
       performance issues on that hotel's part,and for this (as well as many other reasons),the
       performance clause does not permit the cancellation of the two other events. As a result,your
       cancellations of those events are breaches of contract,for which damages are due in accordance
       with the liquidated damages provisions of the contracts. Attached please find invoices for those
       cancellations,in the amount of $1,383,507.80 for the Texan and $562,357.60 for the Rockies.

               If you would prefer to retract the cancellations and proceed with the Texan and Rockies
        event as contracted,the hotels will allow you to do so provided that you confirm your intention to
        do so within one week of today's date.

               If you do not retract the cancellations as specified above,please tender payment on the
        two invoices at your earliest opportunity, and no longer than the period allowed by the contracts.

                  Feel free to contact me if you have any questions.

                                                                             Sincerely,



                                                                              teven M.Rudner




           Case 12740
                3:20-cv-00641             Document 21-8 Filed 08/28/20 Page 2 of 4 PageID #: 311
                      Hillcrest Road . Suite
                                       240.Dallas .Texas . 75230 .Main 214.373.1900.email.rudner@hotellawyers.com
                                         GAYLORD                      TEXAN           -
                                              RESORT       & CONVENTION      CENTER

                                                       /        .' C17..?
                                                                        .
                                                     (Y',C/A 3i, ?: c.,WW/




COMPANY       Ramsey Solutions EntreLeadership Summit 2021                                                Date         7/22/20
ADDRESS       1749 Mallory Lane                                                                           Event Date   5/15/21-5/21/21
              Brentwood,TN                                                                                Invoice #    M-A3D9XGL
TELEPHONE     877-410-3283 x5503                                                                          Due Date     8/21/20
ATTN:         Joe Leavitt

     DATE                           DESCRIPTION OF CHARGES                                  DEBITS          CREDITS          BALANCE

              Meeting Dates: 5/15/21-5/21/21

    7/22/20   Contracted Rooms Revenue                                                    $1,033,507.80
              4755 Room Nights x $239 x 75%
              670 Lone Star Tower Room Nights x $279 x 75%
              381 Staff Room Nights x $143.40 x 75%


    7/22/20   Contracted Food and Beverage                                                 $350,000.00
              $700,000 x 50%




              Mall payment to: Gaylord Hotel Texan
              Attn: Accounting Department
              1501 Gaylord Trail
              Grapevine,TX 76051


              Balance Due                                                                                                $1,383,507.80




    Case 3:20-cv-00641 Document 21-8 Filed 08/28/20 Page 3 of 4 PageID #: 312
                                                  GAYLORD              ROCKIEST"
                                                    RESORT & CONVENTION CENTER


                                                          K r.17    -V'eg//:'


                                                                                                        Invoice No.             M-AF1EDED
Ramsey Solutions                                                                                        Invoice Date               07/22/20
Attention: Joe Leavitt
1749 Mallory Lane                                                                                       Due Date                   08/21/20
Brentwood, TN
877-410-3283 x5503




   Dept.                       Description                                                                                     Amount




             GUESTROOM CANCELLATION                                                                                        $    562,357.60
             40% of Room Revenue



              FOOD & BEVERAGE/RENTAL CANCELLATION                                                                          $
              0% of F&B Revenue




              Rooms - City Lodger's Tax (8.00%)                                                                            $            -
              Rooms - State Lodgers Tax (4.75%)                                                                            $




              LESS: Deposits Paid                                                                                          $            -
              PMS Account:

                                                               GRAND TOTALS:                             $             -   $     562,357.60




                                                                                          TOTAL DUE:                       $    562,357.60



Please Remit Payment To:                                           Wire Instructions:
Gaylord Rockies Resort & Convention Center                         Bank of America
Attention: Alex Vassilaros                                         Account Name: Marriott Hotel Services, Inc
6700 N. Gaylord Rockies Blvd.                                      Account #: 4427321083
Aurora, CO 80019                                                   ACH Rounting: 111000012
phone: 720-574-1422                                                Wire (Origination and Receiving: 026009593




                Case 3:20-cv-00641 Document 21-8 Filed 08/28/20 Page 4 of 4 PageID #: 313
